. i *                                                       R-705




        Han, George H. Sheppard
        Comptroller of Public Accounts
        Capitol Station
        Austin, Texas           Opinion    NO.   v-362
                                  Re:   Date from which redemption
                                        period is computed   on tax
                                        sales made prior to the ef-
                                        fective  date of House Bill
                                        No. 695, 50th Legislature,
                                        amending Article   7345b.
        Dear Mr. Sheppard:
                    With your letter  of July 29, 1947, you enclese
        a letter from Honorable Robert L. Lyon, Tax Asscssor-Col-
        lector  of Hikial~go County. Mr. Lyon seeks the opinion of
        your office   upon the question' contained in his letter,.
        as r0ii0w.3:

                   "Reference is made to H. B. 695, Acts
             1947, a new law which amended Sec. 9 ana 12
             of El. B. 477, Acts 1937 45th Legislature.  . .
                   "The question has arisen as to what
             basis the redemption period should be com-
             puted on tax sales which took .place before
             the new law passed; that is, whether the
             period of redemption on such cases began
             from the date of the sale, or from the
             date of the filing  for record of the,pur-
             chaser's deea.*
                   The only signiricant   change, in 80 far as appli-
        cable to your question,    made in Section 12 of Article      '
        73l+5b by themamendment to said section in House Bill 695,
        50th Legislature,   is the date from which the period of
        redemption should be reckoned.     Said section prior to
        the amendment provided that the redemption period should
        begin from the date of sale; said section,     as amended,
        provides that it begin from the date of the recordin       of
        the purchaser's   deed.
                                                                               - ” .




    HOG.   Geo&r   H, Bheppara - Pap     2   V-362


              We quote the pertinent         provision   of Seotlon       12
    as emended:
                  “In all suita heretofore     or hereaiter
           riled to~colleot     delinquent taxes against
           property,    judgment ln said suit shall pro-
           vide ror the issuance or writ or posaee-
           alon within twenty (20) days arter the pe-                 n
           riod of redemption shall hare expire8 to
           the purohaser at roreolosure       sale or ite
           or his assigns; but whenrver land is sold
           under judgment ln such suit for taxes, the
           owner of such property,      or anyone having
           an interest    therein,   or their heirs; as-
           signs or legal representatives,        map, with-
           in two (2) year8 from the date of the fil-
           ing for reed       Of the purohaser’s deed an8
           not theSeafter,     have the right to re8eom
           said property from suoh purchaser on the
           following   basis,   to wit:
                “..a=
               It will be observed that it does not put-part
    to deal with judgments heretofore      render8a, but merely
    to suite heretofore     or hereafter filed+    There mro, oi
    oourse, many suits filed berore the paesage or the uaond-
    ed sot, but not reauoea     to judgment.    This amended sot
    applies to all suoh suits, but not to those where judc;-
    ments had already been taken prior to its passage.        That
.
    is, in all suits for delinqudnt taxes riled under Art1010
    7345b ana reduced to judgment prior to the effeotin         tat0
    or the smendment to Se&ion 12, which is June 23, 1947,
    you will be governed by the provisions       of said &dim      12
    prior to the amendmento But as to suits riled prior to
    June 23 1947* but not up to that time reauoea te judgment,
    reaempdon should be haa under Seotioa 12 aa arpsndd by
    House Bill 69~~ 50th Legislaturea



                 In tax suits not reduoed to juagment
           prior to June 23, 1947, the efreotite  date
           or the amendment to Qeotion 12 oi Artiole
           7345b, V,“C. So the redemption periOd be-
. .. _




         Hon.   GeOrE;a   H. Sheppard -   Paw    3, r-362


                gins from the date or the recording of
                the purchaser's   deed.  In tax suits re- .'
                awed to judgment prior to June 23, 1947,
                the effective   data of the amendment,~tho
                redemption period runs from the date of
                the sale.
                                                     Yours very truly
                                                ATTORNEY
                                                       GENERALOF TEXAS



                                                BY
                LPL:mmc                                          Assistant




                                                ATTORNEY
                                                       GENERAL